F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                                DEC 4 1997
                                    TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                    Clerk

 ROBERT LARA,

          Plaintiff - Appellant,
 v.
                                                             No. 96-2217
 LAWRENCE RAEL, Chief                                (D.C. No. CIV-95-366-BB)
 Administrative Officer, in his official              (District of New Mexico)
 capacity; CITY PERSONNEL
 BOARD,

          Defendants - Appellees.


                             ORDER AND JUDGMENT *


Before PORFILIO, LUCERO and MURPHY, Circuit Judges.


      Robert Lara, previously an employee of the City of Albuquerque, appeals

the district court’s decision to stay his federal court action against the city, in

which he alleges breach of contract and denial of his rights under the Fourth and

Fourteenth Amendments to the United States Constitution. Because the district

court failed to provide reasons for its discretionary decision to grant the stay

sought by the city, we reverse and remand.


      *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. This court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
      The substance of Mr. Lara’s claims against Albuquerque is not before us;

we therefore cite only those facts relevant to our disposition of the present

procedural matter. After he was fired by the city, Mr. Lara challenged his

termination before a municipal administrative body, which ruled against his

claim. Mr. Lara also filed a state court action alleging, among other things,

breach of contract and denial of his Fourth and Fourteenth Amendment Rights.

Appellee removed that action to federal court. Shortly thereafter, Mr. Lara filed

another state court action, this time appealing dismissal of the earlier

administrative proceedings. When this latter action was pending in state court,

appellee moved the district court to enter an order of abstention and stay the

federal proceedings pending resolution of the ongoing state action between the

two parties. Citing Colorado River Water Conservation Dist. v. United States,

424 U.S. 800 (1976), the district court granted the motion “pending resolution of

the parallel state court action . . . now pending . . . .” Appellant’s App. at 18.

      Under the Colorado River abstention doctrine, district courts may abstain

from the exercise of jurisdiction when certain factors weigh in favor of deference

to contemporaneous “parallel” state court proceedings. Fox v. Maulding, 16 F.3d
1079, 1081-82 (10th Cir. 1994). “Suits are parallel if substantially the same

parties litigate substantially the same issues in different forums.” Id. at 1081

(quoting New Beckley Mining Corp. v. International Union, UMWA, 946 F.2d


                                           -2-
1072, 1073 (4th Cir. 1991)). If the district court determines that the suits are

parallel, it may abstain in “exceptional circumstances” upon consideration of a

number of factors, including: (1) the inconvenience of the federal forum; (2) the

desirability of avoiding piecemeal litigation; and (3) the order in which the courts

assumed jurisdiction. Id. at 1082.

      The decision to abstain under Colorado River is left to the discretion of the

district court. See Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460
U.S. 1, 19 (1983). “If we are to conduct any meaningful review of a district

court's exercise of discretion under the Colorado River doctrine, the court must

make its findings about the parallel nature of the state and federal proceedings

and the balance of the factors on the record." Id. at 1082. Here, the district court

did not explain why the state court proceedings were parallel, what Colorado

River factors it considered, and what weight it attached to each in its

determination to abstain. Therefore, the findings are insufficient for our review

and the case must be remanded for further consideration. Id.

      REVERSED and REMANDED for additional proceedings consistent with

this order and judgment.
                                        ENTERED FOR THE COURT



                                        Carlos F. Lucero
                                        Circuit Judge


                                          -3-